Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5,11,13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (JP 2010126323) in view of Yoshida et al (JP 2011178553).
Regarding Claims 1,11 Yamamoto discloses a system for an elevator door of an elevator car, wherein a controller (para. 0026, not numbered) controls the elevator door to travel in a proximate direction when closing and travel in a distal direction when opening, the system comprising:
a panel 1A, 1B that forms an exterior surface of an elevator door (Fig. 1), the panel including a front surface extending in a widthwise direction between a proximate end and an opposing distal end to form a front surface of the elevator door, the panel including a proximate end surface extending in a depthwise direction to form a proximate end surface of the elevator door (Fig. 2),
the proximate end surface of the panel comprising a resilient portion 8,9.
Yamamoto discloses a sensor is in a cavity in the door panel, the cavity being defined by:
(i)    the front surface 1A of the panel,
(ii)    the proximate end surface of the panel (not numbered),
(iii)    a first return surface 1A of the panel that is depthwise offset from the front surface of the panel and connected to the proximate end surface of the panel, and
(iv)    a first internal surface of the panel that is distally offset from the proximate end surface of the panel and connected to both the front surface of the panel and the first return surface of the panel,
wherein the resilient portion extends distally into the cavity through the proximate end surface of the panel to operationally communicate with the controller (sensor is enclosed in a cavity surrounded by nonnumbered segments extending from door, see Figs. 2-5).

	Yamamoto does not explicitly teach that when the elevator door is closing, the controller renders a plurality of determinations including:
a first determination to monitor for a communication from a sensor in the door panel, wherein the communication is indicative of the resilient portion deflecting in the distal direction,
a second determination to reopen the elevator door upon detecting deflection in the distal direction, and wherein the controller transmits instructions to the elevator to effect the second determination.
	Yoshida discloses a controller 12 that renders a plurality of determinations including:
a first determination to monitor for a communication from a sensor 3 in a door panel 1, wherein the communication is indicative of the resilient portion deflecting in the distal direction (para. 0016),
a second determination to reopen the elevator door 1 upon detecting deflection in the distal direction, and wherein the controller 12 transmits instructions to the elevator to effect the second determination (para. 0017).
	It would have been obvious to one of ordinary skill in the art to adapt the teachings of Yamamoto with those of Yoshida, as they are both directed to elevator door control and so as to more definitively control the elevator doors to prevent objects from being trapped as is known in the art to be desirable.
Regarding Claims 3,13 Yoshida discloses a sensor 3 that comprises a strip extending in a heightwise direction for the door panel 1 (Fig. 1).
Regarding Claims 4,14 Yamamoto discloses the resilient portion 8,9,9a,9b is an elastomer (para. 0014).
Regarding Claims 5,15 Yoshida discloses the sensor 3 is a pressure sensor (para. 0011).



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6 and 16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1,9 of prior U.S. Patent No. 11,148,908. This is a statutory double patenting rejection.




Allowable Subject Matter
Claims 7-10, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837